Citation Nr: 1542939	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to February 1, 2012, for an additional dependency allowance for the Veteran's child, I.V.S.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1987 to October 2000.  The Veteran's DD Form 214 of record indicates he had an additional 3 years, 1 month and 7 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Many years ago in August 2000, the Veteran signed a VA Form 21-22 appointing the Non-Commissioned Officers Association (NCOA), which is no longer accredited, as his representative.  See 38 U.S.C. § 5902 (West 2014); 38 C.F.R. §§ 14.628, 14.629 (2015).  The Veteran's claims file contains more recent evidence indicating that he may have obtained new representation.  See June 2015 Third Party Correspondence.  However, in an October 2015 telephone contact with the Veteran, the RO clarified with the Veteran that he believes that he does not have a representative.  Additionally, the Veteran clearly indicated that he does not want a representative.  Therefore, the Veteran proceeds as self-represented in the instant appeal.

The issue of entitlement to a dependency allowance for the Veteran's current spouse has been raised in a June 2015 declaration of status of dependents and an October 2015 telephone contact with the Veteran, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's child, I.V.S., was born in January 1990.

2.  In November 2012, the RO received the Veteran's request for approval of school attendance for I.V.S., as a dependent for additional compensation purposes.


CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2012, for an additional award for compensation for the Veteran's child, I.V.S., as his dependent based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4, 3.204, 3.213, 3.401, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence.  This issue on appeal is an ancillary issue pertaining to additional benefits after a prior claim was already granted. In any case, where, as here, the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to February 1, 2012, for additional compensation purposes for his child, I.V.S., as a dependent based upon school attendance.  The Veteran asserts in his March 2014 substantive appeal that the effective date should be in 2008 when I.V.S. began attending community college.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the veteran's . . . dependents" when a service-connected disability is of a certain level, hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

Regarding an award of additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  38 C.F.R. § 3.204.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.216.

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  38 C.F.R. § 3.31.

Pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within 1 year of the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

In this case, despite the Veteran's statement otherwise (see September 2013 notice of disagreement), the evidence shows that the Veteran received benefits for I.V.S. as a minor child with an award effective date of December 1, 2000, based on the date of VA's receipt of the Veteran's claim for benefits on November 27, 2000.  See 38 C.F.R. § 3.31.

The Veteran was notified in a July 2001 letter that I.V.S. would be removed from the Veteran's award on the child's 18th birthday unless VA received information showing that I.V.S. remained in school.  See 38 C.F.R. § 3.667(a)(2).  The evidence does not indicate that the Veteran submitted any such information, and thus, VA stopped paying additional compensation for I.V.S. effective January [redacted], 2008, the date of I.V.S.'s 18th birthday.  

VA received notification in November 2012 that I.V.S. was attending school with the beginning date of the previous term occurring in January 2012 and an expected graduation date of December 2012.  Thus, the RO added I.V.S. as a school-aged dependent child effective February 1, 2012, because the effective date is the first day of the month after I.V.S. started the previous school term.  

The Board notes that the Veteran himself stated that, after being advised by a VA counselor, it was in November 2012 that he submitted documentation of I.V.S.'s college attendance and graduation date.  See March 2014 substantive appeal.  Therefore, the Board finds that the Veteran did not submit any information regarding compensation for I.V.S. based upon school attendance within 1 year of I.V.S.'s 18th birthday as required by 38 C.F.R. § 3.667, even though he received the July 2001 notification.  Accordingly, an effective date prior to February 1, 2012, for an additional award for compensation for I.V.S. as the Veteran's dependent based upon school attendance must be denied as a matter of law.


ORDER

An effective date prior to February 1, 2012, for an additional award for compensation for the Veteran's child, I.V.S., as his dependent based upon school attendance, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


